Citation Nr: 0802378	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  04-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to disability rating in excess of 30 percent 
for generalized anxiety disorder.

2.  Entitlement to a compensable disability rating for 
pulmonary sarcoidosis.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims of 
entitlement to increased ratings for his service-connected 
generalized anxiety disorder and pulmonary sarcoidosis, and 
denied a claim for a TDIU.  The veteran perfected an appeal 
to the Board, and in May 2005, the Board denied a disability 
rating in excess of 30 percent for his generalized anxiety 
disorder, denied a compensable disability rating for his 
pulmonary sarcoidosis, and denied entitlement to TDIU.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2006 
Order, the Court granted a joint remand (Joint Remand) which 
vacated the Board's decision and remanded this appeal for 
further development consistent with its instructions.  In 
turn, in February 2007, the Board remanded this case for 
compliance with the instructions in the Joint Remand; it is 
again before the Board for further development.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder has not been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships during the pendency of the appeal.

2.  The veteran's pulmonary sarcoidosis has not been 
productive of pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability in excess of 30 percent for 
the veteran's generalized anxiety disorder have not been met 
for any period during the appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 
3.159, 4.1-14, 4.130, Diagnostic Code 9300 (2007). 

2.  The criteria for a compensable disability rating for the 
veteran's pulmonary sarcoidosis have not been met for any 
period during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.102, 3.159, 4.1-
14, 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letter(s) sent to the 
appellant on May 2007 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of an October 2007 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.
This notice was not provided until March 2006, after the 
initial AOJ decision; however, such error was harmless given 
that increased ratings are being denied, and hence no 
effective dates will be assigned with respect to the 
disorders.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the file.  The 
appellant was afforded VA medical examinations in July 2007.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Increased rating - generalized anxiety disorder

The veteran contends his service-connected anxiety disorder 
is more severe than his assigned 30 percent disability rating 
suggests and that he is eligible for a higher disability 
rating.  

The veteran's service-connected anxiety disorder is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9400, generalized 
anxiety disorder.  A 30 percent schedular evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

To receive a 50 percent rating under Diagnostic Code 9400, 
the veteran must show: occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (such as 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment or abstract thought, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV, p. 32).  GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 are assigned where there are moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  

An October 2001 VA mental disorders examination report shows 
that the veteran complained of nightmares, difficulty 
sleeping, and dizziness.  The veteran reported that he was 
fired from the post office in 1992 or 1993. The veteran 
reported problems with nightmares, flashbacks, anger 
outbursts, depression, difficulty with concentration, and 
episodes of anxiety. Upon examination, the veteran was 
casually dressed and was anxious but not hostile or 
resentful.  His speech was spontaneous, his affect was 
appropriate to thought content, his mood was euthymic, and he 
was oriented to time, place, person and date.  There was no 
evidence of any perceptual disorder, although the veteran 
reported hearing voices of deceased relatives.  He also 
reported seeing sparks in front of his eyes.  The examiner 
reported findings of homicidal thoughts, anxiety, and sleep 
impairment. The diagnosis was anxiety disorder; he was 
assigned a GAF score of 60 to 70.

A June 2003 VA mental disorders examination report shows that 
the veteran reported being depressed, angry, and sad in 
response to events.  He reported losing two sisters in a one-
year period.  The veteran indicated that has lost all his 
friends; he goes to the movies once in a while, and friends 
of his wife's family sometimes drop by on a holiday.  The 
veteran also reported that he continues to experience 
nightmares, night sweats, and difficulty sleeping. He also 
reported problems with anxiety attacks.  Upon examination, it 
was noted that the veteran was neatly and casually dressed 
and pleasant with no motor abnormalities.  His speech was 
spontaneous, his mood seemed even, his affect was appropriate 
to thought content, he was fully oriented and there was no 
evidence of any perceptual disorder.  He reported no auditory 
hallucinations and there was no evidence of systematized 
delusional thinking.  His judgment appeared intact.  The 
diagnosis was anxiety disorder; his current GAF score was 
reported to be 65 to 70.  The examiner opined that the 
veteran's anxiety was unlikely to render him unemployable.

A July 2007 VA mental disorders examination report reflects 
that the veteran was casually dressed and cooperative.  There 
was no disturbance in his gait, no fidgetiness, and no 
restlessness.  His speech pattern did no appear unusual, his 
affect was appropriate to thought content, his mood was even 
and he was well oriented to time, place, person and date.  He 
did not appear to be experiencing any perceptual difficulties 
and he did not become delusional.  There did not appear to be 
any difficulties with his concentration, judgment, retention 
and recall.  He was considered competent as interpreted by 
existing VA regulations.  He was diagnosed with anxiety 
disorder and was assigned a GAF score of 60 to 65.

The veteran was assessed as having a GAF scores of 60 to 70 
in October 2001, 65 to 70 in June 2003 and 60 to 65 in July 
2007.  The Board finds that the veteran's overall assessment 
is consistent with a finding of some mild symptoms, with 
occupational and social impairment, although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversational abilities, due to such symptoms as 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss.  Therefore, the veteran's 
current symptomatology more nearly approximates the criteria 
for a 30 percent rating and the standards for a 50 percent 
rating have not been met.  Specifically, the veteran has not 
been found to demonstrate flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks 
occurring more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
or impaired judgment or abstract thought.  

As the preponderance of the evidence is against the veteran's 
claim for a disability rating in excess of 30 percent, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Increased Rating - pulmonary sarcoidosis

The veteran contends his service-connected pulmonary 
sarcoidosis is more severe than his assigned noncompensable 
disability rating suggests and that he is eligible for a 
higher disability rating.  The veteran's pulmonary 
sarcoidosis is rated under Diagnostic Code 6846 for 
sarcoidosis.  Under Diagnostic Code 6846, a noncompensable 
rating is provided for sarcoidosis manifested by chronic 
hilar adenopathy or stable lung infiltrates without symptoms 
or physiologic impairment. The next higher evaluation of 30 
percent requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  38 C.F.R. § 4.97, Diagnostic 
Code 6846.

An October 2001 VA respiratory diseases examination report 
reflects that the veteran complained of dyspnea on exertion, 
walking three blocks, and also with climbing half- a-flight 
of stairs.  The veteran also complained a daily cough, which 
he described as dry.  The veteran reported chest pain, 
chills, and night sweats but denied any fever or any skin 
conditions.  The veteran noted problems with palpitations, 
lightheadedness, and occasional sparklers in front of his 
eyes.  It was noted that the veteran has smoked one pack per 
day for the past 18 years.  On examination, chest expansion 
was bilaterally symmetrical and he had good air entry 
bilaterally, with no dullness to percussion.  A pulmonary 
function test (PFT) revealed that the veteran's FVC was 74 
percent predicted, his FEV-1 was 76 percent predicted, and 
his FEV-1/FVC was 101 percent predicted.  The diagnosis was 
sarcoidosis by history; and PFT showed mild restriction.

In May 2002, the claims folder was referred to the examiner 
who conducted the above VA examination for a medical opinion 
regarding the veteran's respiratory disorder.  The examiner 
noted that the veteran's induction physical showed complaints 
of chest pains, which increased when he smoked or 
participated in sports; his chest x-ray was normal.  In March 
1971, the veteran received treatment for costochondritis; 
chest x-ray was normal.  It was further noted that chest x-
ray studies in November 1971, December 1971, and May 1999 
were normal.  However, a chest x-ray in December 2001 showed 
mild lung expansion without any patch densities.  The VA 
examiner opined that the diagnosis of sarcoidosis made in the 
1970's was presently in remission, since the veteran's chest 
x-rays have been normal since 1999 without any evidence of 
patchy infiltrates.  The VA examiner further opined that the 
symptomatology shown in service was at least as likely as not 
a manifestation of the currently diagnosed pulmonary 
sarcoidosis.

The veteran was seen at a pulmonary clinic in January 2003 
for a follow up evaluation of his sarcoidosis.  The veteran 
reported occasional episodes of shortness of breath.  It was 
noted that he was using several medications; he was still 
smoking 1/2 pack per day.  A pulmonary function test (PFT) 
revealed that the veteran's FVC was 83 percent predicted, his 
forced expiratory volume in 1 second of (FEV-1) was 103 
percent predicted, and his forced expiratory volume in 1 
second to forced vital capacity (FEV-1/FVC) was 89 percent 
predicted.  A chest x-ray revealed no evidence of active 
infiltrates. The impression was sarcoidosis.

A June 2003 VA examination report shows that the veteran 
indicated that he often had a dry cough.  He stated that he 
was able to walk one block before he started getting short of 
breath, or he could go up nine steps before he became short 
of breath.  He also indicated that he got short of breath at 
night, and he had to get up and open the window and use an 
inhaler.  It was noted that the veteran had been smoking for 
a long time, one pack to half-a-pack a day for about 40 
years.  On examination, the chest was normal to inspiration, 
palpation, percussion and auscultation.  No lymph nodes were 
palpable in the neck on the axilla.  A chest x-ray was 
reported to be normal.  A PFT revealed that the veteran's 
FEV1 was 83 percent predicted.  The pertinent diagnosis was 
sarcoidosis of lymph nodes by history alone, not confirmed by 
any documentation.  The examiner opined that the veteran was 
not unemployable and was able to do light duty desk type 
work.
A July 2007 VA respiratory diseases examination report shows 
that the veteran had no evidence of pulmonary hypertension, 
right ventricular hypertrophy, cor pulmonale or congestive 
heart failure.  There was no evidence of any residuals of 
pulmonary embolism, he was not in respiratory failure, and 
there was no evidence of chronic pulmonary thromboembolism or 
any malignancy.  Upon examination, the veteran was obese with 
a proturberant abdomen.  There were no rails, rhonchi or 
wheezing in the chest.  There was no history of asthma, his 
air entrance was very good and his breath sounds were normal.  
The examiner noted that the veteran underwent a sleep study 
in March 2007, which demonstrated moderate sleep apnea with 
moderate oxygen desaturation.  A computed tomography (CT) 
scan showed minimal focal peripheral interstitial fibrosis, 
right upper lobe, which is nonspecific.  A chest x-ray showed 
no hilar or mediastinal lymphadenopathy.  The veteran's lungs 
were well expanded and clear and there was no evidence of 
active infiltrates, pulmonary fibrosis or pleural effusion.  
The diagnosis was inactive pulmonary sarcoidosis with no 
clinical findings of symptomatology of pulmonary sarcoidosis 
present.  The examiner observed that there was no disability 
from the pulmonary sarcoidosis and that the veteran was 
getting no medications for sarcoidosis.  Pulmonary function 
tests results showed, before bronchodilator, FEV1.0 predicted 
= 3.60, FEV1.0 actual = 2.81, FEV1.0 predicted = 78%, and 
after bronchodilator, FEV1.0 predicted = 3.60, FEV1.0 actual 
= 2.72, FEV1.0 predicted  = 76%, DLCO predicted = 30.48, post 
= 21.94.

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a compensable 
disability rating for his pulmonary sarcoidosis.  A 30 
percent disability rating requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  However, there is no 
evidence that the veteran requires chronic low dose or 
intermittent corticosteroids.  In fact, the July 2007 
examiner noted that he was not taking any medications to 
treat his pulmonary sarcoidosis. 
  
In the note that follows Diagnostic Code 6846, it is 
indicated that active disease or residuals of sarcoidosis may 
also be rated as chronic bronchitis under the provisions of 
Diagnostic Code 6600 and extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. § 4.97, 
Diagnostic Code 6846.  Under Diagnostic Code 6600, a 10 
percent disability rating is warranted for chronic bronchitis 
for forced expiratory volume in 1 second of (FEV-1) of 71 to 
80 percent predicted, or; a ratio of forced expiratory volume 
in 1 second to forced vital capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600.  While the Board notes that the 
veteran's pulmonary function test results fall within the 
criteria for a 10 percent disability rating, each of the 
examiners has noted that the veteran's pulmonary sarcoidosis 
in inactive or in remission and there is no evidence of 
residuals.  Therefore, assignment of a disability rating 
under Diagnostic Code 6600 is not appropriate.

Diagnostic Code 6846 allows for an evaluation of sarcoidosis 
as extra-pulmonary involvement under the specific body system 
involved.  While PFT results reflect mild restriction, a VA 
examiner in October 2001 noted that the findings were 
consistent with mild chronic obstructive pulmonary disease 
due to cigarette smoking.  Therefore, the PFT findings are 
not associated with the pulmonary sarcoidosis.  In addition, 
as noted, the veteran's pulmonary sarcoidosis has been noted 
to be inactive or in remission throughout the entire appeals 
period, and there is no evidence of any residuals of his 
pulmonary sarcoidosis.  Thus, the Board finds that the 
veteran's sarcoidosis is not productive of any extra-
pulmonary involvement. Therefore, the veteran is not entitled 
to an increased evaluation under this provision of Diagnostic 
Code 6846.

The preponderance of the evidence is against the veteran's 
claim; hence, the doctrine of reasonable doubt is not 
applicable.  Gilbert, supra.  Accordingly, the claim for a 
compensable disability rating for pulmonary sarcoidosis is 
denied.

The Board notes that the Court, in Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C. 
§ 5110.  Accordingly, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that, over the relevant appeals period, the veteran meets the 
criteria for a 30 percent disability rating and a 
noncompensable disability rating for his service-connected 
generalized anxiety disorder and his pulmonary sarcoidosis, 
respectively.  Therefore, the assignment of staged 
evaluations in this case is not necessary.


ORDER

A disability rating in excess of 30 percent for generalized 
anxiety disorder is denied.

A compensable disability rating for pulmonary sarcoidosis is 
denied.


REMAND

The Joint Remand found that the Board did not address the 
holding in Mingo v. Derwinski, 2 Vet. App. 51 (1992), which 
states that in adjudicating a TDIU claim, VA must assess a 
claimant's testimony that his medications leave him unable to 
function and that there must be an assessment of the side 
effects of the medications taken for a service-connected 
disability.  In the present case, a January 2004 letter 
submitted by the appellant's attorney indicated that he was 
taking two prescription medications for his service-connected 
disabilities that cause him to suffer side effects.  

In February 2007, the Board remanded the case in order to 
afford the veteran psychiatric and pulmonary examinations to 
determine whether side effects from the medications for his 
service-connected disabilities impact the appellant's ability 
to work.  The veteran was afforded these examinations and 
appropriate opinions were rendered.  However, instruction 
paragraph 4 of the Board's February 2007 remand directed the 
AOJ to readjudicate the veteran's claim, to include 
consideration of the holding in Mingo regarding the impact of 
any side effects that his medications for his service-
connected disabilities have on his ability to function.  The 
AOJ did not include the required analysis in its 
readjudication of the veteran's TDIU claim.  Therefore, this 
case must be remanded for compliance with the Board's 
February 2007 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).    

Further, when initially appealed to the Board, the veteran's 
service-connected disabilities consisted of his generalized 
anxiety disorder, evaluated as 30 percent disabling; and 
pulmonary sarcoidosis, rated as 0 percent disabling.  This 
results in a combined disability rating of 30 percent.  38 
C.F.R. § 4.25 (2007).  Since the February 2007 Board remand, 
however, the veteran was assigned a 100 percent evaluation 
for prostate cancer, effective in July 2007 and continuing 
until July 2008.  As the 100 percent rating for his prostate 
cancer, while it is in effect, renders a TDIU rating moot, 
the AOJ should reevaluate the veteran's TDIU claim in after 
July 2008, when the veteran's 100 percent disability rating 
for his prostate cancer will be reevaluated.  At that time, 
the AOJ should provide the veteran with the appropriate 
examinations for all service-connected disabilities and 
readjudicate the veteran's TDIU claim, taking in to account 
not only the disability ratings in effect at that time, but 
also the impact of any side effects of medication required to 
treat any of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Following the termination of the 
veteran's 100 percent disability rating 
for prostate cancer on July 18, 2008, the 
AOJ should schedule the veteran for 
examinations, by appropriate specialists, 
to determine the nature and extent of his 
service-connected disabilities, to 
include the impact any side effects of 
the medications required to treat the 
veteran's service-connected disabilities.  
The examiners should render an opinion as 
to the effect these disabilities and 
their treatment on his ability to secure 
or follow a substantially gainful 
occupation.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand, and treatment records 
must be made available to the examiners 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  The examiners 
should perform any tests or studies 
deemed necessary for accurate 
assessments.

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.
 
2.  After completion of the above, the 
AOJ should readjudicate the appellant's 
TDIU claim, to include consideration of 
the holding in Mingo v. Derwinski, 2 Vet. 
App. 51 (1992) regarding the impact of 
any side effects that his medications for 
his service-connected disabilities have 
on his ability to obtain and maintain 
gainful employment.  If the determination 
remains unfavorable to the appellant, he 
and his attorney should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


